661 F.3d 476 (2011)
In the Matter of BELLINGHAM INSURANCE AGENCY, INC., Debtor.
Executive Benefits Insurance Agency, Appellant,
v.
Peter H. Arkison, Trustee, solely in his capacity as Chapter 7 Trustee of the estate of Bellingham Insurance Agency, Inc., Appellee.
No. 11-35162.
United States Court of Appeals, Ninth Circuit.
November 4, 2011.
Nicholas Arthur Paleveda, Esquire, Law Offices of Nicholas Paleveda MBA J.D. LL.M, Bellingham, WA, for Appellant.
Denice Moewes, Wood & Jones, Seattle, WA, for Appellee.
Before: ALEX KOZINSKI, Chief Judge, RICHARD A. PAEZ, Circuit Judge, and RANER C. COLLINS, District Judge.[*]

ORDER
The court invites supplemental briefs by any amicus curiae addressing the following questions: Does Stern v. Marshall, ___ U.S. ___, 131 S.Ct. 2594, 180 L.Ed.2d 475 (2011), prohibit bankruptcy courts from entering a final, binding judgment on an action to avoid a fraudulent conveyance? If so, may the bankruptcy court hear the proceeding and submit a report and recommendation to a federal district court in lieu of entering a final judgment?
Any briefs responding to this order shall be filed no later than thirty days from the filed date of this order. All briefs shall *477 comply with the page or type-volume limitations specified in Federal Rules of Appellate Procedure 29(d) and 32(a)(7). Any person or entity wishing to file a brief as an amicus curiae in response to this order is granted leave to do so pursuant to Federal Rule of Appellate Procedure 29(a).
NOTES
[*]  The Honorable Raner C. Collins, United States District Judge for the District of Arizona, sitting by designation.